


--------------------------------------------------------------------------------

Exhibit 10.10
















SHARE PLEDGE AGREEMENT
DATED 19 FEBRUARY 2016
between
CENTRAL EUROPEAN MEDIA
ENTERPRISES LTD.
as Pledgor
TIME WARNER INC.
as Pledgee
and
CENTRAL EUROPEAN MEDIA
ENTERPRISES N.V.
as Company





--------------------------------------------------------------------------------



Clause
Page
 
1
DEFINITIONS AND INTERPRETATION
1
2
CREATION OF SECURITY
3
3
AUTHORITY TO COLLECT
4
4
REPRESENTATIONS
4
5
UNDERTAKINGS
6
6
ENFORCEMENT
7
7
FURTHER ASSURANCES AND POWER OF ATTORNEY
8
8
TERMINATION
9
9
ASSIGNMENT
9
10
NOTICES
10
11
MISCELLANEOUS
10
12
ACCEPTANCE
11
13
GOVERNING LAW AND JURISDICTION
11
 
 
 
 
SCHEDULES
 
 
 
 
SCHEDULE 1
Shareholders' resolution




share pledge agreement

--------------------------------------------------------------------------------


THIS SHARE PLEDGE AGREEMENT is dated 19 February 2016 and made between:
(1)
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company duly organized and existing
under the laws of Bermuda, with its registered office at O’Hara House, 3
Bermudiana Road, Hamilton HM08 Bermuda (the Pledgor);

(2)
TIME WARNER INC., a corporation incorporated under the laws of the State of
Delaware, United States of America, with an address at One Time Warner Center,
New York, NY 10019, United States of America (as agent under the Reimbursement
Agreement and as sole creditor under each Parallel Debt, the Pledgee); and

(3)
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V., having its official seat (statutaire
zetel) in Curaçao and registered with the Curaçao trade register under number
67248 (the Company).

IT IS AGREED as follows:
1
DEFINITIONS AND INTERPRETATION

1.1
Definitions

1.1.1
Capitalised terms used but not defined in this Agreement shall have the meaning
given thereto in the Guarantee or the Reimbursement Agreement.

1.1.2
In this Agreement:

Agreement means this share pledge agreement.
Articles of Association means the articles of association (statuten) of the
Company.
Collateral means:
(a)
the Shares;

(b)
the Dividends; and

(c)
the Related Assets.

Corresponding Debt has the meaning given thereto in the Guarantee.
Dividends means all cash dividends, distribution of reserves, repayments of
capital, liquidation or dissolution proceeds and all other distributions,
payments and repayments under or in connection with the Shares.
Enforcement Event means a default by any Subsidiary Guarantor in the performance
of the Secured Liabilities (whether in whole or in part) provided that an Event
of Default is continuing under the Reimbursement Agreement.
Existing Rights of Pledge means:
(a)
the first ranking right of pledge granted in favour of the Pledgee on 2 May
2014;

(b)
the second ranking right of pledge granted in favour of the Pledgee on 2 May
2014;

(c)
the third ranking right of pledge granted in favour of Deutsche Bank Trust
Company Americas on 2 May 2014; and


 
share pledge agreement
1






--------------------------------------------------------------------------------


(d)
the fourth ranking right of pledge granted in favour of the Pledgee on 14
November 2014.

Guarantee means the guarantee originally dated 14 November 2015 (as amended and
restated on the date of this Agreement( between the Company and CME Media
Enterprises B.V. as Subsidiary Guarantors and the Pledgee as CME Credit
Guarantor.
Party means a party to this Agreement.
Parallel Debt has the meaning given thereto in the Guarantee.
Reimbursement Agreement means the reimbursement agreement, dated 14 November
2014, as amended and restated as of February 19, 2016, among the Pledgor, the
Pledgee as CME Credit Guarantor and CME Media Enterprises B.V.
Related Assets means all shares, rights (other than Dividends) and other assets
accruing, distributed, issued or offered at any time by way of or resulting from
redemption, repurchase, dividend, bonus, preference, pre-emption, conversion,
capitalisation of profits or reserves, substitution, exchange, warrant, claim or
option right or otherwise under or in connection with (a) the Shares or (b) the
conversion, merger or demerger of the Company.
Right of Pledge means a right of pledge created by this Agreement.
Shares means:
(a)
the ordinary shares numbered from 1 up to and including 61, with a nominal value
of USD 100 in the capital of the Company; and

(b)
all shares in the capital of the Company which are acquired by the Pledgor after
the date of this Agreement.

Secured Liabilities means all present and future liabilities and contractual and
non-contractual obligations consisting of monetary payment obligations
(vorderingen tot voldoening van een geldsom) of the Company to the Pledgee, at
any time, both actual and contingent under or in connection with the Parallel
Debt of the Company (and if the Right of Pledge cannot validly secure a Parallel
Debt, the Corresponding Debt itself shall be the Secured Liabilities).
Voting Rights means all voting rights, other consensual rights and similar
rights and powers attached to the Shares.
Voting Transfer Event means the occurrence of an Enforcement Event in
conjunction with a written notice from the Pledgee to the Pledgor and the
Company stating that the Pledgee shall exercise the Voting Rights.
1.2
Interpretation

1.2.1
Unless a contrary indication appears, any reference in this Agreement to:

(a)
a Clause is a reference to a clause of this Agreement;


 
share pledge agreement
2






--------------------------------------------------------------------------------


(b)
this Agreement, the Guarantee, the Reimbursement Agreement, a Reimbursement
Document or any other agreement or instrument includes all amendments,
supplements, novations, restatements or re-enactments (without prejudice to any
prohibition thereto) however fundamental and of whatsoever nature thereunder and
includes (i) any increase or reduction in any amount available under the
Reimbursement Agreement or any other Reimbursement Document (as amended,
supplemented, novated, restated or re-enacted) or any alteration of or addition
to the purpose for which any such amount, or increased or reduced amount may be
used, (ii) any facility provided in substitution of or in addition to the
facilities originally made available thereunder, (iii) any rescheduling of the
indebtedness incurred thereunder whether in isolation or in connection with any
of the foregoing and (iv) any combination of the foregoing and the Secured
Liabilities include all of the foregoing;

(c)
person includes any individual, firm, company, corporation, government, state or
agency of a state or any association, trust, partnership or other entity
(whether or not having separate legal personality) or two or more of the
foregoing;

(d)
the Pledgee, the Pledgor, the Company or any other person includes its
successors in title, permitted assigns and permitted transferees; and

(e)
a provision of law is a reference to that provision as amended or re-enacted.

1.2.2
Clause headings are for ease of reference only.

1.2.3
An Enforcement Event shall constitute a verzuim (as meant in Section 3:248 (1)
of the Curaçao Civil Code) in the performance of the Secured Liabilities or any
part thereof, without any summons or notice of default (aanmaning of
ingebrekestelling) being sent or required.

2
CREATION OF SECURITY

2.1
Right of Pledge

The Pledgor agrees with the Pledgee to grant and grants in favour of the
Pledgee, to the extent necessary in advance (bij voorbaat) a right of pledge
(pandrecht) over its Collateral and any accessory rights (afhankelijke rechten)
and ancillary rights (nevenrechten) attached to the Collateral as security for
the Secured Liabilities.
2.2
Perfection

2.2.1
The Company:

(a)
by co-signing this Agreement, acknowledges the Right of Pledge as provided in
article 2:113 of the Curaçao Civil Code;



(b)
confirms that it has been notified of each Right of Pledge and that it has not
received any notice of other rights of pledge, limited rights or encumbrances or
transfers in respect of the Collateral save for the Existing Rights of Pledge;

(c)
shall, promptly after the execution of this Agreement and promptly after the
Pledgor has acquired any shares in the capital of the Company, acknowledge the
acquisition and register each Right of Pledge in its shareholders' register and
provide the Pledgee with a copy thereof; and


 
share pledge agreement
3






--------------------------------------------------------------------------------



(d)
to the extent possible under Curaçao law and with the knowledge of the Pledgor,
waives (and shall waive at the Pledgee's first request) any right that may
impede the exercise by the Pledgee of any Right of Pledge and the other rights
conferred under this Agreement.

2.2.2
The Pledgee may present this Agreement and any other document pursuant to this
Agreement for registration to any office, registrar or governmental body in any
jurisdiction and serve any notice to any person as the Pledgee deems necessary
or desirable to protect its interests.

2.3
Voting rights

2.3.1
The Voting Rights are transferred by the Pledgor to the Pledgee under the
condition precedent (opschortende voorwaarde) of the occurrence of a (i) Voting
Transfer Event and (ii) termination and/or release of the Existing Rights of
Pledge. The general meeting of the Company has resolved to approve such transfer
of Voting Rights, as is evidenced by a written resolution of such meeting, dated
on or about the date hereof, a copy of which is attached as Schedule 1 (the
Shareholders’ Resolution).

2.3.2
Upon the occurrence of a Voting Transfer Event and subject to the termination
and/or release of the Existing Rights of Pledge, the Pledgee shall have the sole
and exclusive right and authority to exercise such Voting Rights and shall be
entitled to exercise or refrain from exercising such rights in such manner as
the Pledgee may in its absolute discretion deem fit. Until the transfer of
Voting Rights to the Pledgee, the Pledgor shall have the right and authority to
exercise such Voting Rights or refrain from exercising such Voting Rights,
provided that no such exercise (or such abstention) may violate or be
inconsistent with the terms and conditions of this Agreement, the Reimbursement
Agreement or any other Reimbursement Document.

3
AUTHORITY TO COLLECT

3.1
Authority to collect the Dividends and Related Assets

3.1.1
The Pledgee may collect and receive payment of the Dividends and Related Assets
in accordance with Section 3:246 (1) of the Curaçao Civil Code. Subject to
Clause 3.1.2, the Pledgee authorises the Pledgor to collect and receive payment
of the Dividends and the Related Assets subject to the termination and/or
release of the Existing Rights of Pledge.

3.1.2
Upon the occurrence of an Event of Default which is continuing and the
termination and/or release of the Existing Rights of Pledge, the Pledgee may
terminate the authorisation granted pursuant to Clause 3.1.1 by giving notice
thereof to the Pledgor and the Company following which the Pledgee may exercise
all rights of the Pledgor in relation to the Dividends and Related Assets
including any accessory rights (afhankelijke rechten) or ancillary rights
(nevenrechten) towards the Company.

4
REPRESENTATIONS

4.1
General

4.1.1
The Pledgor makes the representations and warranties in this Clause 4 in respect
of itself or its Collateral existing on the date the representations or
warranties are made.

4.1.2
The representations and warranties in this Clause 4 are made on the date of this
Agreement and are repeated on each date the Pledgor acquires any Collateral.


 
share pledge agreement
4






--------------------------------------------------------------------------------



4.2
Ranking

On the date of this Agreement each Right of Pledge is a fifth ranking right of
pledge (pandrecht vijfde in rang).
4.3
Collateral

4.3.1
Its Collateral has not been transferred, assigned, pledged, made subject to a
limited right (beperkt recht) or otherwise encumbered to any person other than
the Pledgee, save for the Existing Rights of Pledge.

4.3.2
It is entitled (bevoegd) to pledge its Collateral.

4.3.3
Its Collateral is capable of being transferred, assigned and pledged.

4.3.4
Its Collateral is not subject to any attachment.

4.3.5
Its Collateral is not subject to any option or similar right.

4.3.6
The Shares:

(a)
have been validly issued and have not been repurchased (ingekocht), cancelled
(ingetrokken), reduced (afgestempeld), split or combined and no resolution has
been made to repurchase (inkopen), cancel (intrekken), reduce (afstempelen),
split or combine any shares;

(b)
constitute one hundred per cent. (100 %) of the issued share capital of the
Company and are fully paid up; and

(c)
issued and outstanding at the date of this Agreement have been acquired as
follows:

(i)
as for the shares numbered 1 through 60, pursuant to the notarial deed of
incorporation, executed before Gerard Christoffel Antonius Smeets, civil law
notary officiating in Curaçao, on the fourteenth day of July nineteen hundred
and ninety-four; and

(ii)
as for the share numbered 61, pursuant to the issuance of one share on the
nineteenth day of September nineteen hundred and ninety-four.

4.3.7
There are no outstanding claims on the Company for the issue of any shares in
the capital of the Company and no share certificates (aandeelbewijzen) in
respect of the Shares have been issued.

4.3.8
It has not been served a writ in connection with the settlement of shareholders
disputes within the meaning of Section 2:251 and further of the Curaçao Civil
Code, and is consequently not subject to the restrictions set out in Section
2:252 of the Curaçao Civil Code.

4.4
Information

It has provided the Pledgee with all information and documentation regarding the
Collateral, which it understands or should be aware to be important to the
Pledgee.

 
share pledge agreement
5






--------------------------------------------------------------------------------



5
UNDERTAKINGS

5.1
General

The undertakings in this Clause 5 remain in force from the date of this
Agreement until each Right of Pledge is terminated in accordance with Clause 8
(Termination).
5.2
Collateral

Except as permitted under the Reimbursement Documents, the Pledgor shall not:
(a)
transfer, assign, pledge, make subject to a limited right (beperkt recht) or
otherwise encumber the Collateral;

(b)
release or waive (afstand doen van) any of the Collateral;

(c)
waive or terminate any accessory rights (afhankelijke rechten) or ancillary
rights (nevenrechten) attached to the Collateral;

(d)
agree with a court composition or an out-of-court composition (gerechtelijk of
buitengerechtelijk akkoord) or enter into any settlement agreement in respect of
the Collateral;

(e)
perform any act which adversely affects or may adversely affect the Collateral
or any Right of Pledge; or

(f)
request the Company to issue share certificates (aandeelbewijzen) in respect of
the Shares.

5.3
Information

5.3.1
The Pledgor shall promptly inform the Pledgee of the occurrence of an event that
may be relevant to the Pledgee with respect to the Collateral or adversely
affects or may adversely affect any Right of Pledge.

5.3.2
The Pledgor shall promptly notify in writing, at its own cost, the existence of
this Agreement and each Right of Pledge to any court process server
(deurwaarder), bankruptcy trustee (curator), administrator (bewindvoerder) or
similar officer in any jurisdiction) or any other person claiming to have a
right to the Collateral and shall promptly send to the Pledgee a copy of the
relevant correspondence.

5.3.3
The Pledgor shall at the Pledgee's first request provide the Pledgee with all
information and with copies of all relevant documentation relating to the
Collateral and allow the Pledgee to inspect its administrative records.

5.4
Voting covenants

The Pledgor shall not exercise its Voting Rights to, or in any capacity resolve
to, effect, consent to or ratify any act which adversely affects or may
adversely affect the Collateral or any Right of Pledge, including the following
acts:
(a)
the dissolution (ontbinding) of the Company;

(b)
reduction of the nominal value of the shares in the capital of the Company;


 
share pledge agreement
6






--------------------------------------------------------------------------------



(c)
any merger (fusie) or demerger (splitsing) or conversion (omzetting) of the
Company;

(d)
a filing of a request to declare the Company bankrupt (failliet) or a similar
proceedings in any jurisdiction; and

(e)
a filing by the Company of a request to be granted a suspension of payments
(surseance van betaling) or a similar proceedings in any jurisdiction,

without the prior written consent of the Pledgee unless expressly permitted
under the Reimbursement Documents.
5.5
Company's undertakings

The Company shall not issue bearer certificates (toonderbewijzen) or share
certificates (aandeelbewijzen) in respect of the Shares and not propose or
effect such acts as set out in Clause 5.4 (Voting Covenants) and the Company
shall not issue new shares, grant rights to subscribe for shares, cancel shares
or acquire shares in its capital without the written consent of the Pledgee
unless expressly permitted under the Reimbursement Documents.
6
ENFORCEMENT

6.1
Enforcement

6.1.1
Subject to the Intercreditor Agreement, upon the occurrence of an Enforcement
Event, the Pledgee shall have the right to enforce any Right of Pledge, in
accordance with Curaçao law and any other applicable law and may take all
(legal) steps and measures which it deems necessary or desirable for that
purpose.

6.1.2
Subject to the Intercreditor Agreement, upon the Pledgee becoming entitled to
collect the Dividends and Related Assets pursuant to Clause 3.1 (Authority to
collect the Dividends and Related Assets), the Pledgee shall have the right to
exercise any accessory rights (afhankelijke rechten) or ancillary rights
(nevenrechten), enter into court compositions or out-of-court compositions
(gerechtelijke of buitengerechtelijke akkoorden) and to cast a vote in
connection with such compositions and to enter into any settlement agreement
regarding the Dividends and Related Assets with the Company and any other
person.

6.2
Enforcement waivers

6.2.1
The Pledgee shall not be obliged to give notice of a sale of the Collateral to
the Pledgor, debtors, holders of a limited right (beperkt recht) or persons who
have made an attachment (beslag) on the Collateral (as provided in Sections
3:249 and 3:252 of the Curaçao Civil Code).

6.2.2
The Pledgor waives its rights to make a request to the court:

(a)
to determine that the Collateral shall be sold in a manner deviating from the
provisions of Section 3:250 of the Curaçao Civil Code (as provided in Section
3:251 (1) of the Curaçao Civil Code); and

(b)
to collect and receive payment of the Dividends or Related Assets after a Right
of Pledge has been disclosed and the authorisation has been terminated in
accordance with Clause 3.1.2 (Authority to collect the Dividends and Related
Assets) (as provided in Section 3:246 (4) of the Curaçao Civil Code).


 
share pledge agreement
7






--------------------------------------------------------------------------------



6.2.3
The Pledgor waives its rights to demand that the Pledgee:

(a)
shall first enforce any security granted by any other person, pursuant to
Section 3:234 of the Curaçao Civil Code;

(b)
shall first proceed against or claim payment from any other person or enforce
any guarantee, before enforcing any Right of Pledge; and

(c)
pays for costs which it has made in respect of the Collateral pursuant to
Section 3:233 (2) of the Curaçao Civil Code.

6.2.4
The Pledgor waives its right (a) to set-off (verrekenen) its claims (if any)
against the Pledgee under or in connection with this Agreement against the
Secured Liabilities and (b) if it has granted security for any other person's
obligations, to invoke the suspension or the termination of its liability for
any Secured Liabilities pursuant to Section 6:139 of the Curaçao Civil Code.

6.2.5
To the extent permitted by Curaçao law and the Articles of Association, the
Pledgor irrevocably and unconditionally waives, renounces and agrees not to
exercise any pre-emption rights or rights of first refusal upon a sale of shares
in the capital of the Company and where applicable, the other Collateral.

6.3
Application of monies

Subject to the mandatory provisions of Curaçao law on enforcement, all monies
received or realised by the Pledgee in connection with the enforcement of any
Right of Pledge or the collection of Dividends and Related Assets following an
Enforcement Event shall be applied by the Pledgee in accordance with the
relevant provisions of the Intercreditor Agreement.
7
FURTHER ASSURANCES AND POWER OF ATTORNEY

7.1
Further assurances

7.1.1
The Pledgor shall at its own cost execute any instrument, provide such
assurances and do all acts as may be necessary or desirable for:

(a)
perfecting, preserving or protecting any Right of Pledge created (or intended to
be created) by this Agreement or other right of the Pledgee under this
Agreement;

(b)
exercising any power, authority or discretion vested in the Pledgee under this
Agreement;

(c)
ensuring that any Right of Pledge and obligation of the Pledgor under this
Agreement shall inure to the benefit of any successor, transferee or assignee of
the Pledgee; or

(d)
facilitating the collection of the Collateral or the enforcement of a Right of
Pledge.

7.1.2
If no valid right of pledge is created pursuant to this Agreement in respect of
any Collateral, the Pledgor irrevocably and unconditionally undertakes to pledge
to the Pledgee such Collateral as soon as it becomes available for pledging, by
way of supplemental agreements or deeds or other instruments on the same (or
similar) terms of this Agreement.


 
share pledge agreement
8






--------------------------------------------------------------------------------



7.2
Power of attorney

7.2.1
The Pledgor irrevocably and unconditionally appoints the Pledgee as its attorney
for as long as any of the Secured Liabilities are outstanding for the purposes
of doing in its name all acts and executing, signing and (if required)
registering in its name all documents which the Pledgor itself could do,
execute, sign or register in relation to the Collateral or this Agreement.

7.2.2
The appointment under Clause 7.2.1 will only be exercised by the Pledgee in case
of an Event of Default which is continuing and is given with full power of
substitution and also applies to any situation where the Pledgee acts as the
Pledgor's counterparty or as a representative of the Pledgor's counterparty.

7.3
Right of inquiry

The Pledgee and the Company agree that the Pledgee has the right to file an
application for inquiry with respect to the policy and course of events within
the Company as set out in Section 2:271 of the Curaçao Civil Code, under the
condition precedent that an Event of Default which is continuing has occurred.
8
TERMINATION

8.1
Continuing security

8.1.1
Each Right of Pledge shall remain in full force and effect, until all Secured
Liabilities have been irrevocably and unconditionally paid in full (to the
Pledgee's satisfaction) and no new Secured Liabilities will arise (in the sole
opinion of the Pledgee), unless terminated by the Pledgee pursuant to Clause 8.2
(Termination by Pledgee).

8.1.2
In case a Right of Pledge is terminated, the Pledgee shall at the request and
expense of the Pledgor provide evidence in writing to the Pledgor to that
effect.

8.2
Termination by Pledgee

The Pledgee may terminate by notice (opzeggen) or waive (afstand doen) a Right
of Pledge, in respect of all or part of the Collateral and all or part of the
Secured Liabilities. The Pledgor agrees in advance to any waiver (afstand van
recht) granted by the Pledgee under this Clause 8.2.
9
ASSIGNMENT

9.1
No assignment – Pledgor

The rights and obligations of the Pledgor under this Agreement cannot be
transferred, assigned or pledged in accordance with Section 3:83 (2) of the
Curaçao Civil Code.

 
share pledge agreement
9






--------------------------------------------------------------------------------



9.2
Assignment – Pledgee

The Pledgee may transfer, assign or pledge any of its rights and obligations
under this Agreement in accordance with the Reimbursement Agreement and the
Pledgor, to the extent legally required, irrevocably cooperates with or consents
to, such transfer, assignment or pledge in advance. If the Pledgee transfers,
assigns or pledges its rights under the Secured Liabilities (or a part thereof),
the Pledgor and the Pledgee agree that each Right of Pledge shall follow pro
rata parte the transferred, assigned or pledged rights under the Secured
Liabilities (as an ancillary right (nevenrecht) to the relevant transferee,
assignee or pledgee) unless the Pledgee stipulates otherwise.
10
NOTICES

Any communication to be made under or in connection with this Agreement shall be
made in accordance with the relevant provisions of the Guarantee.
11
MISCELLANEOUS

11.1
Costs

All costs, charges, expenses and taxes in connection with this Agreement shall
be payable by the Pledgor.
11.2
Evidence of debt

An excerpt from the Pledgee's records shall serve as conclusive evidence
(dwingend bewijs) of the existence and the amounts of the Secured Liabilities,
subject to proof to the contrary. A disagreement with respect thereto, does not
affect the rights of the Pledgee under or in connection with this Agreement.
11.3
No liability Pledgee

Except for its gross negligence (grove nalatigheid) or wilful misconduct
(opzet), the Pledgee shall not be liable towards the Pledgor for not (or not
completely) collecting, recovering or selling the Collateral or any loss or
damage resulting from any collection, recovery or sale of the Collateral or
arising out of the exercise of or failure to exercise any of its powers under
this Agreement or for any other loss of any nature whatsoever in connection with
the Collateral or this Agreement.
11.4
Severability

11.4.1
If a provision of this Agreement is or becomes illegal, invalid or unenforceable
in any jurisdiction that shall not affect:

(a)
the validity or enforceability in that jurisdiction of any other provision of
this Agreement; or

(b)
the validity or enforceability in other jurisdictions of that or any other
provision of this Agreement.


 
share pledge agreement
10






--------------------------------------------------------------------------------



11.4.2
The Pledgor and the Pledgee shall negotiate in good faith to replace any
provision of this Agreement which may be held unenforceable with a provision
which is enforceable and which is as similar as possible in substance to the
unenforceable provision.

11.5
No rescission

The Pledgor waives, to the fullest extent permitted by law, its rights to
rescind (ontbinden) this Agreement, to suspend (opschorten) any of its
obligations or liability under this Agreement, to nullify (vernietigen) or to
invoke the nullity (nietigheid) of this Agreement on any ground under Curaçao
law or under any other applicable law.
11.6
No waiver

No failure to exercise, nor any delay in exercising, on the part of the Pledgee,
any right or remedy under this Agreement shall operate as a waiver, nor shall
any single or partial exercise of any right or remedy prevent any further or
other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.
11.7
Amendment

Any term of this Agreement may only be amended or waived in writing.
11.8
Counterparts

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.
12
ACCEPTANCE

The Pledgee accepts each Right of Pledge and all terms, waivers, authorities and
powers pursuant to this Agreement.
13
GOVERNING LAW AND JURISDICTION

13.1
Governing law

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by Curaçao law.
13.2
Jurisdiction

The courts of Curaçao have non-exclusive jurisdiction to settle at first
instance any dispute arising out of or in connection with this Agreement
(including a dispute regarding the existence, validity or termination of this
Agreement or any non-contractual obligation arising out of or in connection with
this Agreement).
13.3
Acceptance governing law power of attorney

If a Party is represented by an attorney in connection with the execution of
this Agreement or any agreement or document pursuant this Agreement:
(a)
the existence and extent of the authority of; and

(b)
the effects of the exercise or purported exercise of that authority by,


 
share pledge agreement
11






--------------------------------------------------------------------------------



that attorney is governed by the law designated in the power of attorney
pursuant to which that attorney is appointed and such choice of law is accepted
by the other Party.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.


Remainder of page intentionally left blank
Signature page follows

 
share pledge agreement
12






--------------------------------------------------------------------------------


Schedule 1
SHAREHOLDERS' RESOLUTION

share pledge agreement

--------------------------------------------------------------------------------


SIGNATURE PAGES


Pledgor


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
 
 
 
 
 
 
 
 /s/ David Sturgeon
 
By:
David Sturgeon
 
 
Title:
Chief Financial Officer
 
 




share pledge agreement

--------------------------------------------------------------------------------


Pledgee


TIME WARNER INC.
 
 
 
 
 
 
 
 
 
 /s/ Edward B. Ruggiero
 
By:
Edward B. Ruggiero
 
 
Title:
Senior Vice President & Treasurer
 
 




share pledge agreement

--------------------------------------------------------------------------------




Company


CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.
 
 
 
 
 
 
 
 
 /s/ Daniel Penn
 
By:
Daniel Penn
 
 
Title:
Managing Director
 
 






share pledge agreement